DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

The rejections under 35 U.S.C. 112(a) and 112(b) of all claims except for Claims 3, 12 and 18 have been rendered moot by the 07/13/2022 claim amendments. Claim 7 has been amended to remove the subject matter that necessitated the Claim 7 rejection under 112(a) and 112(b). The remaining 112(a) and 112(b) rejections have been rendered moot as the amendments have changed the claims to recite subject matter that is clear and supported by the disclosure. The Examiner has determined that a person having ordinary skill in the art before the effective filing date of the claimed invention would readily understand how to determine a set of “preferred vehicle characteristics”.
Regarding the rejection of Claim 10 under 35 U.S.C. 101 as being directed to non-statutory subject matter, this rejection is withdrawn in view of the 07/13/2022 Arguments, where pages 14-15, section “B”, is entered into the record as evidence which limits the "computer readable storage media" to the definition provided in P[0050] of the Applicant’s specification which recites “The computer readable storage medium can be any tangible device that can retain and store instructions for use by an instruction execution device…A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber- optic cable), or electrical signals transmitted through a wire”. Therefore, this particular grounds of rejection of Claim 10 is withdrawn. However, the Examiner notes that Claim 10 remains rejected under 101.

Response to Arguments
Applicant’s arguments filed 07/13/2022 regarding the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed 07/13/2022 regarding the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.
Applicant's arguments filed 07/13/2022 regarding the 35 U.S.C. 112(a) rejections of Claims 3, 12 and 18 have been fully considered but they are not persuasive.
See below.
Regarding the rejections under 35 U.S.C. 101, the Applicant argues
“…the claim is directed to more than "mental processes," as stated on page 3 of the Office Action. Specifically, claim 1 is a machine implemented method to efficiently produce a risk assessment associated with a vehicle based on a one to one comparison of a user's preferences to the actual condition of the vehicle as well as on the context in which the user plans to drive the vehicle…”, and
“…claim 1 employs a technical solution to improve the safety of a vehicle user, which cannot be construed to be "mental processes." Therefore, Applicant contends that claim 1 is not directed to a judicial exception of an abstract idea and is therefore patent-eligible. Applicant respectfully submits the answer to Step 2A, prong 1 analysis is NO”.
The arguments are not persuasive. With respect to the argument of Claim 1 being a “machine implemented method”, the mere recitation of “one or more computer processors” in Claim 1 does not change the fact that the claim is directed to an abstract idea. The “one or more computer processors” are recited at a high-level of generality and amount to nothing more than a generic computer. No specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention, which is confirmed in P[0054] of the Applicant’s specification which recites “These computer readable program instructions may be provided to a processor of a general purpose computer, a special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”, which confirms that any generic or general-purpose computer may perform the claimed steps.
Regarding the arguments including “…claim 1 employs a technical solution to improve the safety of a vehicle user, which cannot be construed to be "mental processes", the arguments are not persuasive. The Applicant argues a supposed advantage of using the Applicant’s invention of improving the “safety of a vehicle user”, however, this does not constitute a persuasive rebuttal that provides evidence showing why the claim is not directed to an abstract idea, and does not provide evidence showing why a person could not mentally perform the steps of receiving, determining, classifying, retrieving, comparing, calculating and generating data. For example, a person may readily mentally judge what is needed from a vehicle or preferred “vehicle characteristics” that are needed for a trip, and mentally determine what vehicle or vehicles meets such preferences by mentally comparing candidate vehicle data with the preferences, where any classifying and weighting of vehicle characteristics may be performed mentally. The claimed process would in fact be trivial to perform mentally, as a person having ordinary skill in the art would recognize. Therefore, the arguments are not persuasive.

The Applicant further argues
“In response to the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as a whole integrates the recited judicial exception into a practical application of the exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception…claim 1 provides a practical application of determining risk of vehicle usage within the context planned by a user. The claims are meaningfully limited in that an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim”.
The arguments are not persuasive. Regarding the argument “claim 1 provides a practical application of determining risk of vehicle usage within the context planned by a user. The claims are meaningfully limited in that an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim”, the claim does not integrate the judicial exception into a practical application because the claim recites “one or more computer processors”, where the “one or more computer processors” are recited at a high-level of generality and amount to nothing more than a generic computer. The steps may be performed by a generic computer simply receiving and analyzing data and generating a result based on the analysis. Therefore, the “one or more computer processors” do not amount to significantly more than the abstract idea. Furthermore, the argument “a practical application of determining risk of vehicle usage within the context planned by a user” does not in fact indicate a practical application, as this argument appears to be arguing a supposed advantage of using the claimed invention, however, this does not change the fact that the claim is directed to steps which may be performed mentally.
The Applicant further argues
“Specifically, the use of "a risk assessment model" to "determin[e]...a set of one or more preferred vehicle characteristics by classifying one or more vehicular characteristics needed for a given trip" and to "determin[e]... one or more current vehicle characteristics of the first vehicle, wherein at least one of the one or more current vehicle characteristics corresponds to a same category of data as at least one of the one or more preferred vehicle characteristics," utilizes a particular machine, i.e., a computing device that can execute the risk assessment model, to perform the claim”.
The arguments are not persuasive. The “risk assessment model” amounts to merely instructions used by the generic computer to execute the abstract idea. Furthermore, what the Applicant considers a “particular machine, i.e., a computing device that can execute the risk assessment model” is supposedly the “one or more computer processors” which are recited at a high-level of generality and amount to nothing more than a generic computer. Therefore, no “particular machine” is required by the claimed invention, and no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention. The “one or more computer processors” and “risk assessment model” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, the arguments are not persuasive.

Regarding the arguments that are further addressed below, the Examiner first notes for the record that regarding the Applicant’s argument “This language amounts to "significantly more than the judicial exception," as stated on page 4 of the Office Action” on the sixth page of the arguments, this argument may be interpreted to imply that the previous Office Action agreed that the claim language discussed by the Applicant in the sentences immediately preceding this argument are significantly more than the judicial exception, however, the previous Office Action made no such agreement. Therefore, it is understood by the Examiner that this argument refers only to the Applicant’s quotation of the language used in the rejection of “significantly more than the judicial exception”, such as in the 101 rejection of Claim 2.

The Applicant further argues
“Claim 1 of the present application clearly adds unconventional steps that confine the claim to a particular useful application and an improvement to the technical field of supply chain management, which is significantly more than an abstract idea”
and
“By "performing...a one to one comparison of each of the one or more preferred vehicle characteristics to the one or more corresponding current vehicle characteristics" and "based on the one to one comparison, calculating a weighted usage match score, wherein each of the one or more preferred vehicle characteristics is assigned a weight based on one or more pre-defined business rules," claim 1 is analyzing information specific to a particular user request”.
The arguments are not persuasive. The fact that the Applicant considers steps of the claim to be “unconventional” does not change the fact that the claim is directed to an abstract idea that may be performed mentally. The claim does not improve any “technical field”, as the claim may be performed by instructions applying the exception using generic computer components. Also, the claimed comparison, calculation of a score, and assigning of weights may all be performed mentally. Also, regarding the argument that “claim 1 is analyzing information specific to a particular user request”, Claim 1 does not recite any “request”, however, if the Applicant is referring to receiving a “planned usage of a vehicle from a user”, this may be performed mentally by a person receiving a “usage” by hearing, seeing or reading information regarding such a “usage”, and by a generic computer simply receiving data for analysis, which does not require any improvement to any technology or technical field. Therefore, the arguments are not persuasive.

Regarding the arguments
“For at least these reasons, claims 1, 10 and 16, as amended, recite patentable subject matter under 35 U.S.C. § 101, and thus Applicant respectfully asserts that claims 1, 9 and 15 amount to significantly more than the judicial exception, and Applicant respectfully requests withdrawal of this rejection. Claims 2-9 ultimately depend from claim 1, claims 11-15 ultimately depend from claim 10 and claims 17-20 ultimately depend from claim 16, and therefore Applicant respectfully asserts claims 2-9, 11-15 and 17-20 are allowable by virtue of their dependence on allowable independent claims, and as such, Applicant respectfully requests withdrawal of the rejections as to these claims”,
these arguments are not persuasive for the reasons given above and in the rejection.

Regarding the rejections under 35 U.S.C. 112(a), the Applicant fails to provide a rebuttal to the specific rejections of Claims 3, 12 and 18 under 35 U.S.C. 112(a). In fact, no arguments are provided that even address the rejections of Claims 3, 12 and 18 under 35 U.S.C. 112(a) beyond the Applicant simply mentioning “The Office Action rejects claims 1-20 under 35 USC § 112, first paragraph, as failing to comply with the written description requirement”. The rejections of Claims 3, 12 and 18 under 35 U.S.C. 112(a) are maintained, and the Examiner notes that these rejections are not trivial but are in fact critical.

Regarding the rejections under 35 U.S.C. 103 of Claims 3, 12 and 18, the Applicant argues
“Thus, Tatsumi teaches "specifying a path corresponding to the operational level of the user" (emphasis added). Tatsumi does not teach or suggest "responsive to determining the degree of compatibility between the planned usage and the safety rating is below the pre-defined threshold, generating...one or more recommended travel routes and vehicle usage instructions," as required by claim 3, where the "safety rating," as defined in claim 2, is "based on the maintenance record and the usage history of the first vehicle," not "the user" (emphasis added)”.
The Examiner first notes for the record that the Applicant is arguing claims that are not supported by the disclosure, as seen in the rejections under 35 U.S.C. 112(a), where the Applicant failed to provide any response or rebuttal whatsoever to the rejections of Claims 3, 12 and 18 under 112(a).
Furthermore, the arguments are not persuasive. The arguments provide no rebuttal to the fact that Tatsumi teaches the use of an operational level may be based on vehicle data such as maintenance data, as is clearly stated in the rejection and can be seen in the given citations of P[0036] and P[0045].
For example, P[0036] recites “The vehicle information may include, for example, identification information for uniquely identifying a vehicle, unique information, such as vehicle model and performance, as well as maintenance history, etc.” (emphasis added), and P[0045] recites “The operational level here is determined based on the operational skill (driving skill) of the user, as well as the maintenance condition, fuel level, etc., of the vehicle” (emphasis added).
Therefore, the argument that Tatsumi only teaches "specifying a path corresponding to the operational level of the user" as argued by the Applicant is false. The operational level of Tatsumi may be determined by vehicle information in addition to user information, however, that does not negate the fact that the operational level is determined based on vehicle information. Therefore, the arguments are not persuasive as they do not provide a rebuttal to the teachings of Tatsumi directed to the use of vehicle information as cited in the rejection and in fact appear to ignore these teachings.

All other arguments are moot in view of the new grounds of rejection.
All claims are rejected. See the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of receiving, determining, classifying, retrieving, comparing, calculating and generating data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting “one or more computer processors”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “one or more computer processors”, the claim encompasses a person receiving a “planned usage” by observing or looking at data or by communicating with the user, mentally classifying the “vehicular characteristics” needed for a “given trip”, mentally retrieving both the “maintenance record” and the “usage history” such as by simply looking at data representing both, mentally determining the “one or more vehicle characteristics”, mentally performing the comparison of preferred and “current” vehicle characteristics, mentally calculating the “weighted usage match score” by mentally assigning a weight to the “one or more preferred vehicle characteristics”, and mentally or mentally with the aid of pen and paper generating a report. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because the claim recites “one or more computer processors”, however, the “one or more computer processors” are recited at a high-level of generality and amount to nothing more than a generic computer. The steps may be performed by a generic computer simply receiving and analyzing data and generating a result based on the analysis. Therefore, the “one or more computer processors” do not amount to significantly more than the abstract idea. Furthermore, the “risk assessment model” amounts to merely instructions used by the generic computer to execute the abstract idea. Additionally, the “one or more pre-defined business rules” amount to merely instructions used by the generic computer to execute the abstract idea, where “business” is simply a label given to such instructions.
Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention, which is confirmed in P[0054] of the Applicant’s specification which recites “These computer readable program instructions may be provided to a processor of a general purpose computer, a special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”, which confirms that any generic or general-purpose computer may perform the claimed steps.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “one or more computer processors” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to calculating a rating which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 3, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to performing a determination and including one or more generated routes and instructions in a report, which may be performed mentally or mentally with the aid of pen and paper, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 4, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to retrieving data which may be performed mentally, where a person many simply observe data from any of the claimed sources, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to receiving and storing feedback which may be performed mentally, and where receiving inputs and storing data are generic computer functions, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to selecting from a group which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 7, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing data which does not amount to significantly more than the judicial exception.

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing data which does not amount to significantly more than the judicial exception.

As per Claim 9, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to retrieving data which may be performed mentally, where a person may simply observe data, such as data that somehow is accessed by a “blockchain ledger system”, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 10, the claim recites steps of receiving, determining, classifying, retrieving, comparing, calculating and generating data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “computer program product” comprising “one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “computer program product” comprising “one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media”, the claim encompasses a person receiving a “planned usage” by observing or looking at data or by communicating with the user, mentally classifying the “vehicular characteristics” needed for a “given trip”, mentally retrieving both the “maintenance record” and the “usage history” such as by simply looking at data representing both, mentally determining the “one or more vehicle characteristics”, mentally performing the comparison of preferred and “current” vehicle characteristics, mentally calculating the “weighted usage match score” by mentally assigning a weight to the “one or more preferred vehicle characteristics”, and mentally or mentally with the aid of pen and paper generating a report. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because the claim recites “computer program product” comprising “one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media”, however, the “computer program product” comprising “one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media” is recited at a high-level of generality and amounts to nothing more than a generic computer. The steps may be performed by a generic computer simply receiving and analyzing data and generating a result based on the analysis. Therefore, the “one or more computer processors” do not amount to significantly more than the abstract idea. Therefore, the “computer program product” does not amount to significantly more than the abstract idea. Furthermore, the “risk assessment model” amounts to merely instructions used by the generic computer to execute the abstract idea. Additionally, the “one or more pre-defined business rules” amount to merely instructions used by the generic computer to execute the abstract idea, where “business” is simply a label given to such instructions.
Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention, which is confirmed in P[0054] of the Applicant’s specification which recites “These computer readable program instructions may be provided to a processor of a general purpose computer, a special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”, which confirms that any generic or general-purpose computer may perform the claimed steps.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “computer program product” comprising “one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 11, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to calculating a rating which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 12, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to performing a determination and including one or more generated routes and instructions in a report, which may be performed mentally or mentally with the aid of pen and paper, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 13, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to retrieving data which may be performed mentally, where a person many simply observe data from any of the claimed sources, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to receiving and storing feedback which may be performed mentally, and where receiving inputs and storing data are generic computer functions, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to retrieving data which may be performed mentally, where a person may simply observe data, such as data that somehow is accessed by a “blockchain ledger system”, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 16, the claim recites steps of receiving, determining, classifying, retrieving, comparing, calculating and generating data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “computer system”, the claim encompasses a person receiving a “planned usage” by observing or looking at data or by communicating with the user, mentally classifying the “vehicular characteristics” needed for a “given trip”, mentally retrieving both the “maintenance record” and the “usage history” such as by simply looking at data representing both, mentally determining the “one or more vehicle characteristics”, mentally performing the comparison of preferred and “current” vehicle characteristics, mentally calculating the “weighted usage match score” by mentally assigning a weight to the “one or more preferred vehicle characteristics”, and mentally or mentally with the aid of pen and paper generating a report. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because the claim recites “computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors”, however, the “computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors” is recited at a high-level of generality and amounts to nothing more than a generic computer. The steps may be performed by a generic computer simply receiving and analyzing data and generating a result based on the analysis. Therefore, the “computer system” does not amount to significantly more than the abstract idea. Furthermore, the “risk assessment model” amount to merely instructions used by the generic computer to execute the abstract idea. Additionally, the “one or more pre-defined business rules” amount to merely instructions used by the generic computer to execute the abstract idea, where “business” is simply a label given to such instructions.
Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention, which is confirmed in P[0054] of the Applicant’s specification which recites “These computer readable program instructions may be provided to a processor of a general purpose computer, a special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”, which confirms that any generic or general-purpose computer may perform the claimed steps.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 17, said claim is rejected as it fails to correct the deficiency of Claim 16. The claim is directed to calculating a rating which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 16. The claim is directed to performing a determination and including one or more generated routes and instructions in a report, which may be performed mentally or mentally with the aid of pen and paper, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 19, said claim is rejected as it fails to correct the deficiency of Claim 16. The claim is directed to receiving and storing feedback which may be performed mentally, and where receiving inputs and storing data are generic computer functions, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 20, said claim is rejected as it fails to correct the deficiency of Claim 16. The claim is directed to retrieving data which may be performed mentally, where a person may simply observe data from any source whatsoever such as data that somehow is accessed by a “blockchain ledger system”, therefore, the claim does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 3, the subject matter is the claimed “determining, by one or more computer processors, a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold; responsive to determining the degree of compatibility between the planned usage and the safety rating is below the pre-defined threshold, generating, by one or more computer processors, one or more recommended travel routes and vehicle usage instructions; and including, by one or more computer processors, the one or more recommended travel routes and vehicle usage instructions in the risk assessment report”.
There is no disclosure of what the “degree of compatibility” is or of how it is calculated and by what algorithm.
There is also no disclosure a specific algorithm that describes exactly how “a degree of compatibility between the planned usage and the safety rating” is determined.
There is also no disclosure of a specific algorithm that describes exactly how “one or more recommended travel routes and vehicle usage instructions” are generated using the determined “degree of compatibility”, or of what characteristics of the “one or more recommended travel routes” are required, or of what content is required of the “vehicle usage instructions”.
See below.
Regarding the “degree of compatibility”, P[0036] of the Applicant’s specification recites 
“vehicle safety calculator 106 may determine a degree of compatibility between the planned usage profile and the vehicle safety rating. In the embodiment, if the degree of compatibility is below a pre- defined threshold”,
and there is no disclosure whatsoever of any algorithm used to calculate the “degree of compatibility” or of even what the “degree of compatibility” is, such as a number value or other data.
Furthermore, a “planned usage” is defined in P[0022] as
“the user's planned usage of the vehicle, including context, geospatial route, dates of usage, etc.”,
and P[0034] defines a “safety rating” as
“the safety rating may be numerical, for example, a number between one and ten or a percentage. In another embodiment, the safety rating may be categorical, for example, low, medium, or high risk, or very safe, safe, or unsafe”,
however, there is no disclosure of how a “degree of compatibility” is determined between a “planned usage” and a “safety rating”. For example, using the examples of the specification, there is no disclosure of how a “planned usage” of “dates of usage” is compared to a “safety rating” of “low”, or of how this comparison results in a “degree of compatibility”.
Furthermore, regarding the “one or more recommended travel routes and vehicle usage instructions”, P[0036] merely recites 
“In the embodiment, if the degree of compatibility is below a pre-defined threshold, then vehicle safety calculator 106 may generate one or more recommended travel routes and vehicle usage instructions and include those in the vehicle risk assessment report”,
and no disclosure whatsoever is given as to how to calculate specific “travel routes” to recommend or the characteristics required of these routes such as a location and destination. Furthermore, there is no disclosure of what content is required of the “vehicle usage instructions” or of an algorithm to generate specific “vehicle usage instructions”. It is not even defined in the disclosure whether or not the “travel routes” are also the “vehicle usage instructions”.
As such, there is no indication in the specification that the inventors had possession of a method comprising determining, by one or more computer processors, a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold; responsive to determining the degree of compatibility between the planned usage and the safety rating is below the pre-defined threshold, generating, by one or more computer processors, one or more recommended travel routes and vehicle usage instructions; and including, by one or more computer processors, the one or more recommended travel routes and vehicle usage instructions in the risk assessment report.

As per Claim 12, the subject matter is the claimed “program instructions to determine a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold; responsive to determining the degree of compatibility between the planned usage and the safety rating is below the pre-defined threshold, program instructions to generate one or more recommended travel routes and vehicle usage instructions; and program instructions to include the one or more recommended travel routes and vehicle usage instructions in the risk assessment report”.
There is no disclosure of what the “degree of compatibility” is or of how it is calculated and by what algorithm.
There is also no disclosure a specific algorithm that describes exactly how “a degree of compatibility between the planned usage and the safety rating” is determined.
There is also no disclosure of a specific algorithm that describes exactly how “one or more recommended travel routes and vehicle usage instructions” are generated using the determined “degree of compatibility”, or of what characteristics of the “one or more recommended travel routes” are required, or of what content is required of the “vehicle usage instructions”.
See below.
Regarding the “degree of compatibility”, P[0036] of the Applicant’s specification recites 
“vehicle safety calculator 106 may determine a degree of compatibility between the planned usage profile and the vehicle safety rating. In the embodiment, if the degree of compatibility is below a pre- defined threshold”,
and there is no disclosure whatsoever of any algorithm used to calculate the “degree of compatibility” or of even what the “degree of compatibility” is, such as a number value or other data.
Furthermore, a “planned usage” is defined in P[0022] as
“the user's planned usage of the vehicle, including context, geospatial route, dates of usage, etc.”,
and P[0034] defines a “safety rating” as
“the safety rating may be numerical, for example, a number between one and ten or a percentage. In another embodiment, the safety rating may be categorical, for example, low, medium, or high risk, or very safe, safe, or unsafe”,
however, there is no disclosure of how a “degree of compatibility” is determined between a “planned usage” and a “safety rating”. For example, using the examples of the specification, there is no disclosure of how a “planned usage” of “dates of usage” is compared to a “safety rating” of “low”, or of how this comparison results in a “degree of compatibility”.
Furthermore, regarding the “one or more recommended travel routes and vehicle usage instructions”, P[0036] merely recites 
“In the embodiment, if the degree of compatibility is below a pre-defined threshold, then vehicle safety calculator 106 may generate one or more recommended travel routes and vehicle usage instructions and include those in the vehicle risk assessment report”,
and no disclosure whatsoever is given as to how to calculate specific “travel routes” to recommend or the characteristics required of these routes such as a location and destination. Furthermore, there is no disclosure of what content is required of the “vehicle usage instructions” or of an algorithm to generate specific “vehicle usage instructions”. It is not even defined in the disclosure whether or not the “travel routes” are also the “vehicle usage instructions”.
As such, there is no indication in the specification that the inventors had possession of a computer program product comprising one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media, the stored program instructions further comprising: program instructions to determine a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold; responsive to determining the degree of compatibility between the planned usage and the safety rating is below the pre-defined threshold, program instructions to generate one or more recommended travel routes and vehicle usage instructions; and program instructions to include the one or more recommended travel routes and vehicle usage instructions in the risk assessment report.

As per Claim 18, the subject matter is the claimed “program instructions to determine a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold; responsive to determining the degree of compatibility between the planned usage and the safety rating is below the pre-defined threshold, program instructions to generate one or more recommended travel routes and vehicle usage instructions; and program instructions to include the one or more recommended travel routes and vehicle usage instructions in the risk assessment report”.
There is no disclosure of what the “degree of compatibility” is or of how it is calculated and by what algorithm.
There is also no disclosure a specific algorithm that describes exactly how “a degree of compatibility between the planned usage and the safety rating” is determined.
There is also no disclosure of a specific algorithm that describes exactly how “one or more recommended travel routes and vehicle usage instructions” are generated using the determined “degree of compatibility”, or of what characteristics of the “one or more recommended travel routes” are required, or of what content is required of the “vehicle usage instructions”.
See below.
Regarding the “degree of compatibility”, P[0036] of the Applicant’s specification recites 
“vehicle safety calculator 106 may determine a degree of compatibility between the planned usage profile and the vehicle safety rating. In the embodiment, if the degree of compatibility is below a pre- defined threshold”,
and there is no disclosure whatsoever of any algorithm used to calculate the “degree of compatibility” or of even what the “degree of compatibility” is, such as a number value or other data.
Furthermore, a “planned usage” is defined in P[0022] as
“the user's planned usage of the vehicle, including context, geospatial route, dates of usage, etc.”,
and P[0034] defines a “safety rating” as
“the safety rating may be numerical, for example, a number between one and ten or a percentage. In another embodiment, the safety rating may be categorical, for example, low, medium, or high risk, or very safe, safe, or unsafe”,
however, there is no disclosure of how a “degree of compatibility” is determined between a “planned usage” and a “safety rating”. For example, using the examples of the specification, there is no disclosure of how a “planned usage” of “dates of usage” is compared to a “safety rating” of “low”, or of how this comparison results in a “degree of compatibility”.
Furthermore, regarding the “one or more recommended travel routes and vehicle usage instructions”, P[0036] merely recites 
“In the embodiment, if the degree of compatibility is below a pre-defined threshold, then vehicle safety calculator 106 may generate one or more recommended travel routes and vehicle usage instructions and include those in the vehicle risk assessment report”,
and no disclosure whatsoever is given as to how to calculate specific “travel routes” to recommend or the characteristics required of these routes such as a location and destination. Furthermore, there is no disclosure of what content is required of the “vehicle usage instructions” or of an algorithm to generate specific “vehicle usage instructions”. It is not even defined in the disclosure whether or not the “travel routes” are also the “vehicle usage instructions”.
As such, there is no indication in the specification that the inventors had possession of a computer system, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions further comprising: program instructions to determine a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold; responsive to determining the degree of compatibility between the planned usage and the safety rating is below the pre-defined threshold, program instructions to generate one or more recommended travel routes and vehicle usage instructions; and program instructions to include the one or more recommended travel routes and vehicle usage instructions in the risk assessment report.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, 11, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (2017/0186324) in view of Duan et al. (2021/0149971).

Regarding Claim 1, Fish et al. teaches the claimed method, the method comprising: receiving, by one or more computer processors (“…a processor-implemented method of rating a vehicle programmed in a non-transitory processor-readable medium and to execute on one or more processors of a computer configured to execute the method”, see P[0006], also see P[0067]), a planned usage of a vehicle from a user (“The consumer may select a desired vehicle type…”, see P[0023] and “…a designated destination of a rider of the vehicle”, see P[0007] and “…allows the user to request a vehicle to be dispatched at the user's location or other designated location…”, see P[0031]), wherein the planned usage of the vehicle includes a context of the usage of the vehicle (“…a designated destination of a rider of the vehicle”, see P[0007] and “The consumer may select a desired vehicle type and notify location for pickup via the wireless device”, see P[0023], where both a destination and a desired vehicle type are equivalent to a “context of the usage of the vehicle”, as a destination is the context for traveling within the vehicle, and a desired vehicle type is a context of travel that corresponds to a context of traveling in a particular type of vehicle to the destination);
based on the received planned usage, determining, by one or more computer processors, one or more preferred vehicle characteristics (“The consumer may select a desired vehicle type…”, see P[0023] and “…vehicle identification number (VIN), license plate and registration (valid until date), make, model, year, mileage and the like…mileage, last vehicle inspection, service or repair…battery consumption rate, last oil change, air bag deployments and the like…hard braking, excessive acceleration, excessive braking, swerving or other evasive maneuvers, crashes, excessive lane changes, and the like”, see P[0022] and “That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062], where it is implicit that it is predetermined what vehicle characteristics correspond to “one or more preferred vehicle characteristics”, such as a vehicle characteristics of not having a misfire) by classifying one or more vehicular characteristics needed for a given trip using a risk assessment model (“That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062], where a vehicle characteristic of not having a misfire is then equivalent to “one or more preferred vehicle characteristics”, as clearly such vehicles would be identified as likely to reach the rider’s final destination compared to a vehicle that did have a misfire, therefore, it is implicit that the system of Fish et al. performs the equivalent of “classifying” such a characteristic by identifying what characteristics will cause a vehicle to be considered likely to reach the destination and less likely to reach the destination);
retrieving, by one or more computer processors, a maintenance record (“Vehicle diagnostic information…last vehicle inspection, service or repair…last oil change…”, see P[0022]) and a usage history of a first vehicle (“…driving characteristics…”, see P[0022]);
based on the maintenance record and the usage history, determining, by one or more computer processors, using the risk assessment model, one or more current vehicle characteristics of the first vehicle (“…vehicle identification number (VIN), license plate and registration (valid until date), make, model, year, mileage and the like…mileage, last vehicle inspection, service or repair…battery consumption rate, last oil change, air bag deployments and the like…hard braking, excessive acceleration, excessive braking, swerving or other evasive maneuvers, crashes, excessive lane changes, and the like”, see P[0022] and “That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062]), wherein at least one of the one or more current vehicle characteristics corresponds to a same category of data as at least one of the one or more preferred vehicle characteristics (“That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062] and “…based on diagnostic information received from the vehicle, such as the vehicle does not have any diagnostic trouble codes set, had scheduled maintenance services completed, has sufficient fuel or battery, does not have any type pressure issues, brake pads are not worn, and the like that would hamper the vehicle from reaching its desired destination”, see P[0026], where it is implicit that a “current” vehicle characteristic of a vehicle of either having or not having a misfire is compared to a “preferred” vehicle characteristic of not having a misfire, in order to determine if the vehicle is likely or not likely to reach a rider’s final destination, making the “current” and “preferred” vehicle characteristics of the same “category”);
performing, by the one or more computer processors, a one to one comparison of each of the one or more preferred vehicle characteristics to the one or more corresponding current vehicle characteristics (“That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062] and “…based on diagnostic information received from the vehicle, such as the vehicle does not have any diagnostic trouble codes set, had scheduled maintenance services completed, has sufficient fuel or battery, does not have any type pressure issues, brake pads are not worn, and the like that would hamper the vehicle from reaching its desired destination”, see P[0026], where it is implicit that a “current” vehicle characteristic of a vehicle of either having or not having a misfire is compared to a “preferred” vehicle characteristic of not having a misfire, in order to determine if the vehicle is likely or not likely to reach a rider’s final destination);
based on the comparison, calculating, by the one or more computer processors, a…usage match score…(“…determine a safety rating of the vehicle based on one or more set diagnostic trouble code (DTC) in the vehicle; storing the determined safety rating of the vehicle on a memory of the remote computing device, wherein the safety rating is used to determine whether or not the vehicle will arrive at a rider's designated location…”, see Claim 1); and
generating, by one or more computer processors, a risk assessment report (“Driver information 504 displayed can include a picture of the driver, name of the driver, and a driver safety rating 510”, see P[0065] and “Vehicle information 506 displayed can include a picture of the vehicle, the make and model, license plate, VIN (vehicle identification number) of the vehicle (verifiable between the connected vehicle and the user wireless device and their respective diagnostic app) and the like that will identify the vehicle to the rider. A vehicle safety rating 512, similar to the driver safety rating 510 can be used to show the level of certification that the vehicle has achieved based on retrieved information discussed herein”, see P[0066]).
Fish et al. does not expressly recite the bolded portions of the claimed 
based on the one to one comparison, calculating, by the one or more computer processors, a weighted usage match score, wherein each of the one or more preferred vehicle characteristics is assigned a weight based on one or more pre-defined business rules.
However, Duan et al. (2021/0149971) teaches a vehicle recommendation, where a vehicle characteristic selected by a user may be assigned a higher weight that another vehicle characteristic that was not selected (Duan et al.; see P[0068]), and teaches generating an array of weighted vectors based on vehicle characteristics, where a vehicle search platform may determine a set of similarity scores based on a similarity analysis (Duan et al.; see P[0069]-P[0073]) and teaches comparing weighted vectors with an array of vectors that represent vehicle characteristics (Duan et al.; see P[0030] and P[0039]-P[0042]), in order to identify vehicles that are more likely to be of interest to a user (Duan et al.; see P[0081]). Also, the “one or more pre-defined business rules” are equivalent to simply whatever rule or instructions such as software instructions are used to perform the claimed assigning of a “weight”, and where Duan et al. then teaches the equivalent of these “rules” as the instructions of P[0104] of Duan et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fish et al. with the teachings of Duan et al., and based on the one to one comparison, calculating, by the one or more computer processors, a weighted usage match score, wherein each of the one or more preferred vehicle characteristics is assigned a weight based on one or more pre-defined business rules, as rendered obvious by Duan et al., in order to “provide recommendations of optimal vehicles and/or preferred vehicles to recommend to users” (Duan et al.; see P[0087]).

Regarding Claim 2, Fish et al. teaches the claimed method of claim 1, further comprising:
based on the maintenance record and the usage history of the first vehicle, calculating, by the one or more computer processors, a safety rating (“…the diagnostic app 326 analyzes the driving data and diagnostic data to determine if based on the driving data and diagnostic data whether the driver/vehicle is safe”, see P[0062]).

Regarding Claim 4, Fish et al. teaches the claimed method of claim 1, further comprising:
retrieving, by one or more computer processors, data associated with the first vehicle from one or more external sources, wherein the one or more external sources are selected from the group consisting of an insurance company, a service provider (“Information relayed by the transit hub 102 includes assigned vehicle and/or driver, payment receipt, locations of vehicles and/or drivers, types of available vehicles and/or drivers, time of arrival to the customer, and information about the vehicle and the driver and whether they are certified as safe, and the like”, see P[0019], where the transit hub and/or server is a “service provider”), a buyer, a renter, a product manufacturer, a warranty company, a government agency, a rental company, and a social media service.

Regarding Claim 6, Fish et al. teaches the claimed method of claim 1, wherein the planned usage is selected from the group consisting of:  (“…a designated destination of a rider of the vehicle”, see P[0007]), dates of vehicle usage, vehicle characteristic preferences, vehicle feature preferences, demographics of the user, age of the user, driving record of the user, a required safety rating of a vehicle, a driver's license number, insurance information associated with the user, and a phone number associated with the user.

Regarding Claim 7, Fish et al. teaches the claimed method of claim 1, wherein the maintenance record of the first vehicle includes data selected from the group consisting of: a frequency of maintenance repairs, a location of the maintenance repairs, a date of the maintenance repairs, a description of service personnel responsible for the maintenance repairs, a rating of service personnel responsible for the maintenance repairs, a description of parts replaced,  (…“vehicle identification number (VIN), license plate and registration (valid until date), make, model, year, mileage and the like…mileage, last vehicle inspection, service or repair…battery consumption rate, last oil change, air bag deployments and the like…hard braking, excessive acceleration, excessive braking, swerving or other evasive maneuvers, crashes, excessive lane changes, and the like”, see P[0022]).

Regarding Claim 8, Fish et al. teaches the claimed method of claim 1, wherein the usage history of the first vehicle includes data selected from the group consisting of: a vehicle identification number, a date of usage, telematic data, global positioning system (GPS) data, an owner profile, an owner history, a rental history, an insurance claims, data associated with weather conditions during usage of the first vehicle, a government record related to a violation associated with a use of the first vehicle, information associated with an accident in which the first vehicle was involved, persons involved in the accident associated with the first vehicle, a vehicle identification number of another vehicle involved in the accident associated with the first vehicle, and a location of accident occurrence (…“vehicle identification number (VIN), license plate and registration (valid until date), make, model, year, mileage and the like…mileage, last vehicle inspection, service or repair…battery consumption rate, last oil change, air bag deployments and the like…hard braking, excessive acceleration, excessive braking, swerving or other evasive maneuvers, crashes, excessive lane changes, and the like”, see P[0022]).

Regarding Claim 10, Fish et al. teaches the claimed computer program product, the computer program product comprising:
one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media (“…a processor-implemented method of rating a vehicle programmed in a non-transitory processor-readable medium and to execute on one or more processors of a computer configured to execute the method”, see P[0006], also see P[0067]), the stored program instructions comprising:
program instructions to receive a planned usage of a vehicle from a user (“The consumer may select a desired vehicle type…”, see P[0023] and “…a designated destination of a rider of the vehicle”, see P[0007] and “…allows the user to request a vehicle to be dispatched at the user's location or other designated location…”, see P[0031]), wherein the planned usage of the vehicle includes a context of the usage of the vehicle (“…a designated destination of a rider of the vehicle”, see P[0007] and “The consumer may select a desired vehicle type and notify location for pickup via the wireless device”, see P[0023], where both a destination and a desired vehicle type are equivalent to a “context of the usage of the vehicle”, as a destination is the context for traveling within the vehicle, and a desired vehicle type is a context of travel that corresponds to a context of traveling in a particular type of vehicle to the destination);
based on the received planned usage, program instructions to determine one or more preferred vehicle characteristics (“The consumer may select a desired vehicle type…”, see P[0023] and “…vehicle identification number (VIN), license plate and registration (valid until date), make, model, year, mileage and the like…mileage, last vehicle inspection, service or repair…battery consumption rate, last oil change, air bag deployments and the like…hard braking, excessive acceleration, excessive braking, swerving or other evasive maneuvers, crashes, excessive lane changes, and the like”, see P[0022] and “That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062], where it is implicit that it is predetermined what vehicle characteristics correspond to “one or more preferred vehicle characteristics”, such as a vehicle characteristics of not having a misfire) by classifying one or more vehicular characteristics needed for a given trip using a risk assessment model (“That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062], where a vehicle characteristic of not having a misfire is then equivalent to “one or more preferred vehicle characteristics”, as clearly such vehicles would be identified as likely to reach the rider’s final destination compared to a vehicle that did have a misfire, therefore, it is implicit that the system of Fish et al. performs the equivalent of “classifying” such a characteristic by identifying what characteristics will cause a vehicle to be considered likely to reach the destination and less likely to reach the destination);
program instructions to retrieve a maintenance record (“Vehicle diagnostic information…last vehicle inspection, service or repair…last oil change…”, see P[0022]) and a usage history of a first vehicle (“…driving characteristics…”, see P[0022]);
based on the maintenance record and the usage history, program instructions to determine, using the risk assessment model, one or more current vehicle characteristics of the first vehicle (“…vehicle identification number (VIN), license plate and registration (valid until date), make, model, year, mileage and the like…mileage, last vehicle inspection, service or repair…battery consumption rate, last oil change, air bag deployments and the like…hard braking, excessive acceleration, excessive braking, swerving or other evasive maneuvers, crashes, excessive lane changes, and the like”, see P[0022] and “That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062]), wherein at least one of the one or more current vehicle characteristics corresponds to a same category of data as at least one of the one or more preferred vehicle characteristics (“That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062] and “…based on diagnostic information received from the vehicle, such as the vehicle does not have any diagnostic trouble codes set, had scheduled maintenance services completed, has sufficient fuel or battery, does not have any type pressure issues, brake pads are not worn, and the like that would hamper the vehicle from reaching its desired destination”, see P[0026], where it is implicit that a “current” vehicle characteristic of a vehicle of either having or not having a misfire is compared to a “preferred” vehicle characteristic of not having a misfire, in order to determine if the vehicle is likely or not likely to reach a rider’s final destination, making the “current” and “preferred” vehicle characteristics of the same “category”);
program instructions to perform a one to one comparison of each of the one or more preferred vehicle characteristics to the one or more corresponding current vehicle characteristics (“That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062] and “…based on diagnostic information received from the vehicle, such as the vehicle does not have any diagnostic trouble codes set, had scheduled maintenance services completed, has sufficient fuel or battery, does not have any type pressure issues, brake pads are not worn, and the like that would hamper the vehicle from reaching its desired destination”, see P[0026], where it is implicit that a “current” vehicle characteristic of a vehicle of either having or not having a misfire is compared to a “preferred” vehicle characteristic of not having a misfire, in order to determine if the vehicle is likely or not likely to reach a rider’s final destination);
based on the comparison, program instructions to calculate a…usage match score…(“…determine a safety rating of the vehicle based on one or more set diagnostic trouble code (DTC) in the vehicle; storing the determined safety rating of the vehicle on a memory of the remote computing device, wherein the safety rating is used to determine whether or not the vehicle will arrive at a rider's designated location…”, see Claim 1); and
program instructions to generate a risk assessment report (“Driver information 504 displayed can include a picture of the driver, name of the driver, and a driver safety rating 510”, see P[0065] and “Vehicle information 506 displayed can include a picture of the vehicle, the make and model, license plate, VIN (vehicle identification number) of the vehicle (verifiable between the connected vehicle and the user wireless device and their respective diagnostic app) and the like that will identify the vehicle to the rider. A vehicle safety rating 512, similar to the driver safety rating 510 can be used to show the level of certification that the vehicle has achieved based on retrieved information discussed herein”, see P[0066]).
Fish et al. does not expressly recite the bolded portions of the claimed 
based on the one to one comparison, program instructions to calculate a weighted usage match score, wherein each of the one or more preferred vehicle characteristics is assigned a weight based on one or more pre-defined business rules.
However, Duan et al. (2021/0149971) teaches a vehicle recommendation, where a vehicle characteristic selected by a user may be assigned a higher weight that another vehicle characteristic that was not selected (Duan et al.; see P[0068]), and teaches generating an array of weighted vectors based on vehicle characteristics, where a vehicle search platform may determine a set of similarity scores based on a similarity analysis (Duan et al.; see P[0069]-P[0073]) and teaches comparing weighted vectors with an array of vectors that represent vehicle characteristics (Duan et al.; see P[0030] and P[0039]-P[0042]), in order to identify vehicles that are more likely to be of interest to a user (Duan et al.; see P[0081]). Also, the “one or more pre-defined business rules” are equivalent to simply whatever rule or instructions such as software instructions are used to perform the claimed assigning of a “weight”, and where Duan et al. then teaches the equivalent of these “rules” as the instructions of P[0104] of Duan et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fish et al. with the teachings of Duan et al., and based on the one to one comparison, program instructions to calculate a weighted usage match score, wherein each of the one or more preferred vehicle characteristics is assigned a weight based on one or more pre-defined business rules, as rendered obvious by Duan et al., in order to “provide recommendations of optimal vehicles and/or preferred vehicles to recommend to users” (Duan et al.; see P[0087]).

Regarding Claim 11, Fish et al. teaches the claimed computer program product of claim 10, the stored program instructions further comprising:
based on the maintenance record and the usage history of the first vehicle, program instructions to calculate a safety rating (“…the diagnostic app 326 analyzes the driving data and diagnostic data to determine if based on the driving data and diagnostic data whether the driver/vehicle is safe”, see P[0062]).

Regarding Claim 13, Fish et al. teaches the claimed computer program product of claim 10, the stored program instructions further comprising:
program instructions to retrieve data associated with the first vehicle from one or more external sources, wherein the one or more external sources are selected from the group consisting of an insurance company, a service provider (“Information relayed by the transit hub 102 includes assigned vehicle and/or driver, payment receipt, locations of vehicles and/or drivers, types of available vehicles and/or drivers, time of arrival to the customer, and information about the vehicle and the driver and whether they are certified as safe, and the like”, see P[0019], where the transit hub and/or server is a “service provider”), a buyer, a renter, a product manufacturer, a warranty company, a government agency, a rental company, and a social media service.

Regarding Claim 16, Fish et al. teaches the claimed computer system, the computer system comprising:
one or more computer processors (“…a processor-implemented method of rating a vehicle programmed in a non-transitory processor-readable medium and to execute on one or more processors of a computer configured to execute the method”, see P[0006], also see P[0067]);
one or more computer readable storage media (“…a processor-implemented method of rating a vehicle programmed in a non-transitory processor-readable medium and to execute on one or more processors of a computer configured to execute the method”, see P[0006], also see P[0067]);
program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (“…a processor-implemented method of rating a vehicle programmed in a non-transitory processor-readable medium and to execute on one or more processors of a computer configured to execute the method”, see P[0006], also see P[0067]), the stored program instructions comprising:
program instructions to receive a planned usage of a vehicle from a user (“The consumer may select a desired vehicle type…”, see P[0023] and “…a designated destination of a rider of the vehicle”, see P[0007] and “…allows the user to request a vehicle to be dispatched at the user's location or other designated location…”, see P[0031]), wherein the planned usage of the vehicle includes a context of the usage of the vehicle (“…a designated destination of a rider of the vehicle”, see P[0007] and “The consumer may select a desired vehicle type and notify location for pickup via the wireless device”, see P[0023], where both a destination and a desired vehicle type are equivalent to a “context of the usage of the vehicle”, as a destination is the context for traveling within the vehicle, and a desired vehicle type is a context of travel that corresponds to a context of traveling in a particular type of vehicle to the destination);
based on the received planned usage, program instructions to determine one or more preferred vehicle characteristics (“The consumer may select a desired vehicle type…”, see P[0023] and “…vehicle identification number (VIN), license plate and registration (valid until date), make, model, year, mileage and the like…mileage, last vehicle inspection, service or repair…battery consumption rate, last oil change, air bag deployments and the like…hard braking, excessive acceleration, excessive braking, swerving or other evasive maneuvers, crashes, excessive lane changes, and the like”, see P[0022] and “That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062], where it is implicit that it is predetermined what vehicle characteristics correspond to “one or more preferred vehicle characteristics”, such as a vehicle characteristics of not having a misfire) by classifying one or more vehicular characteristics needed for a given trip using a risk assessment model (“That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062], where a vehicle characteristic of not having a misfire is then equivalent to “one or more preferred vehicle characteristics”, as clearly such vehicles would be identified as likely to reach the rider’s final destination compared to a vehicle that did have a misfire, therefore, it is implicit that the system of Fish et al. performs the equivalent of “classifying” such a characteristic by identifying what characteristics will cause a vehicle to be considered likely to reach the destination and less likely to reach the destination);
program instructions to retrieve a maintenance record (“Vehicle diagnostic information…last vehicle inspection, service or repair…last oil change…”, see P[0022]) and a usage history of a first vehicle (“…driving characteristics…”, see P[0022]);
based on the maintenance record and the usage history, program instructions to determine, using the risk assessment model, one or more current vehicle characteristics of the first vehicle (“…vehicle identification number (VIN), license plate and registration (valid until date), make, model, year, mileage and the like…mileage, last vehicle inspection, service or repair…battery consumption rate, last oil change, air bag deployments and the like…hard braking, excessive acceleration, excessive braking, swerving or other evasive maneuvers, crashes, excessive lane changes, and the like”, see P[0022] and “That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062]), wherein at least one of the one or more current vehicle characteristics corresponds to a same category of data as at least one of the one or more preferred vehicle characteristics (“That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062] and “…based on diagnostic information received from the vehicle, such as the vehicle does not have any diagnostic trouble codes set, had scheduled maintenance services completed, has sufficient fuel or battery, does not have any type pressure issues, brake pads are not worn, and the like that would hamper the vehicle from reaching its desired destination”, see P[0026], where it is implicit that a “current” vehicle characteristic of a vehicle of either having or not having a misfire is compared to a “preferred” vehicle characteristic of not having a misfire, in order to determine if the vehicle is likely or not likely to reach a rider’s final destination, making the “current” and “preferred” vehicle characteristics of the same “category”);
program instructions to perform a one to one comparison of each of the one or more preferred vehicle characteristics to the one or more corresponding current vehicle characteristics (“That is will the vehicle arrive at the rider's final destination. For example, if there is set DTCs that are deemed critical that could affect the drivability of the vehicle such as a misfire in 2 or more cylinders of the engine, then the vehicle may be considered not as likely to reach the rider's final destination”, see P[0062] and “…based on diagnostic information received from the vehicle, such as the vehicle does not have any diagnostic trouble codes set, had scheduled maintenance services completed, has sufficient fuel or battery, does not have any type pressure issues, brake pads are not worn, and the like that would hamper the vehicle from reaching its desired destination”, see P[0026], where it is implicit that a “current” vehicle characteristic of a vehicle of either having or not having a misfire is compared to a “preferred” vehicle characteristic of not having a misfire, in order to determine if the vehicle is likely or not likely to reach a rider’s final destination);
based on the comparison, program instructions to calculate a weighted usage match score…(“…determine a safety rating of the vehicle based on one or more set diagnostic trouble code (DTC) in the vehicle; storing the determined safety rating of the vehicle on a memory of the remote computing device, wherein the safety rating is used to determine whether or not the vehicle will arrive at a rider's designated location…”, see Claim 1), wherein each of the one or more preferred vehicle characteristics is assigned a weight based on one or more pre-defined business rules; and
program instructions to generate a risk assessment report (“Driver information 504 displayed can include a picture of the driver, name of the driver, and a driver safety rating 510”, see P[0065] and “Vehicle information 506 displayed can include a picture of the vehicle, the make and model, license plate, VIN (vehicle identification number) of the vehicle (verifiable between the connected vehicle and the user wireless device and their respective diagnostic app) and the like that will identify the vehicle to the rider. A vehicle safety rating 512, similar to the driver safety rating 510 can be used to show the level of certification that the vehicle has achieved based on retrieved information discussed herein”, see P[0066]).
Fish et al. does not expressly recite the bolded portions of the claimed 
based on the one to one comparison, program instructions to calculate a weighted usage match score, wherein each of the one or more preferred vehicle characteristics is assigned a weight based on one or more pre-defined business rules.
However, Duan et al. (2021/0149971) teaches a vehicle recommendation, where a vehicle characteristic selected by a user may be assigned a higher weight that another vehicle characteristic that was not selected (Duan et al.; see P[0068]), and teaches generating an array of weighted vectors based on vehicle characteristics, where a vehicle search platform may determine a set of similarity scores based on a similarity analysis (Duan et al.; see P[0069]-P[0073]) and teaches comparing weighted vectors with an array of vectors that represent vehicle characteristics (Duan et al.; see P[0030] and P[0039]-P[0042]), in order to identify vehicles that are more likely to be of interest to a user (Duan et al.; see P[0081]). Also, the “one or more pre-defined business rules” are equivalent to simply whatever rule or instructions such as software instructions are used to perform the claimed assigning of a “weight”, and where Duan et al. then teaches the equivalent of these “rules” as the instructions of P[0104] of Duan et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fish et al. with the teachings of Duan et al., and based on the one to one comparison, program instructions to calculate a weighted usage match score, wherein each of the one or more preferred vehicle characteristics is assigned a weight based on one or more pre-defined business rules, as rendered obvious by Duan et al., in order to “provide recommendations of optimal vehicles and/or preferred vehicles to recommend to users” (Duan et al.; see P[0087]).

Regarding Claim 17, Fish et al. teaches the claimed computer system of claim 16, the stored program instructions further comprising:
based on the maintenance record and the usage history of the first vehicle, program instructions to calculate a safety rating (“…the diagnostic app 326 analyzes the driving data and diagnostic data to determine if based on the driving data and diagnostic data whether the driver/vehicle is safe”, see P[0062]).



Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (2017/0186324) in view of Duan et al. (2021/0149971) further in view of Tatsumi (2020/0011689).

Regarding Claim 3, Fish et al. does not expressly recite the claimed method of claim 2, further comprising:
determining, by one or more computer processors, a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold;
responsive to determining the degree of compatibility between the planned usage and the safety rating is below the pre-defined threshold, generating, by one or more computer processors, one or more recommended travel routes and vehicle usage instructions; and
including, by one or more computer processors, the one or more recommended travel routes and vehicle usage instructions in the risk assessment report.
However, Fish et al. does teach determining a vehicle safety score based on driving and diagnostic data (“…the diagnostic app 326 analyzes the driving data and diagnostic data to determine if based on the driving data and diagnostic data whether the driver/vehicle is safe”, see P[0062]), and also teaches determining if a vehicle is likely or able to reach a destination based on driving and diagnostic data (see P[0062]), which renders obvious using driving and diagnostic data or a score/scores calculated from the driving/diagnostic data to determine “a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold”, such as by determining if a score indicates that a “match” between the vehicle and the destination is below a threshold that represents a score value below which a vehicle cannot reach a destination, where these would be trivial data comparison and calculation steps to a person having ordinary skill in the art before the effective filing date of the claimed invention in order to perform the same function of Fish et al. of simply determining what vehicles can reach a desired or planned destination.
Furthermore, Tatsumi (2020/0011689) teaches specifying paths according to an operational level (Tatsumi; see P[0052]), where an operational level may be based on driver data and vehicle data such as maintenance data (Tatsumi; see P[0045], also see P[0036]), therefore, to provide “recommended travel routes and vehicle usage instructions”, which may both be simply a displayed route, based on some “rating” being a particular value would be obvious in view of Tatsumi.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fish et al. with the teachings of Tatsumi, and to perform determining, by one or more computer processors, a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold; responsive to determining the degree of compatibility between the planned usage and the safety rating is below the pre-defined threshold, generating, by one or more computer processors, one or more recommended travel routes and vehicle usage instructions; and including, by one or more computer processors, the one or more recommended travel routes and vehicle usage instructions in the risk assessment report, as rendered obvious by Fish et al. and Tatsumi as explained above, in order to, for a user, provide for “specifying candidate paths and specifying a path corresponding to the operational level of the user” (Tatsumi; see P[0052]), where the “operational level here is determined based on the operational skill (driving skill) of the user, as well as the maintenance condition, fuel level, etc., of the vehicle” (Tatsumi; see P[0045]).

Regarding Claim 12, Fish et al. does not expressly recite the claimed computer program product of claim 11, the stored program instructions further comprising:
program instructions to determine a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold;
responsive to determining the degree of compatibility between the planned usage and the safety rating is below the pre-defined threshold, program instructions to generate one or more recommended travel routes and vehicle usage instructions; and
program instructions to include the one or more recommended travel routes and vehicle usage instructions in the risk assessment report.
However, Fish et al. does teach determining a vehicle safety score based on driving and diagnostic data (“…the diagnostic app 326 analyzes the driving data and diagnostic data to determine if based on the driving data and diagnostic data whether the driver/vehicle is safe”, see P[0062]), and also teaches determining if a vehicle is likely or able to reach a destination based on driving and diagnostic data (see P[0062]), which renders obvious using driving and diagnostic data or a score/scores calculated from the driving/diagnostic data to determine “a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold”, such as by determining if a score indicates that a “match” between the vehicle and the destination is below a threshold that represents a score value below which a vehicle cannot reach a destination, where these would be trivial data comparison and calculation steps to a person having ordinary skill in the art before the effective filing date of the claimed invention in order to perform the same function of Fish et al. of simply determining what vehicles can reach a desired or planned destination.
Furthermore, Tatsumi (2020/0011689) teaches specifying paths according to an operational level (Tatsumi; see P[0052]), where an operational level may be based on driver data and vehicle data such as maintenance data (Tatsumi; see P[0045], also see P[0036]), therefore, to provide “recommended travel routes and vehicle usage instructions”, which may both be simply a displayed route, based on some “rating” being a particular value would be obvious in view of Tatsumi.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fish et al. with the teachings of Tatsumi, and for the stored program instructions to further be comprised of: program instructions to determine a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold; responsive to determining the degree of compatibility between the planned usage and the safety rating is below the pre-defined threshold, program instructions to generate one or more recommended travel routes and vehicle usage instructions; and program instructions to include the one or more recommended travel routes and vehicle usage instructions in the risk assessment report, as rendered obvious by Fish et al. and Tatsumi as explained above, in order to, for a user, provide for “specifying candidate paths and specifying a path corresponding to the operational level of the user” (Tatsumi; see P[0052]), where the “operational level here is determined based on the operational skill (driving skill) of the user, as well as the maintenance condition, fuel level, etc., of the vehicle” (Tatsumi; see P[0045]).

Regarding Claim 18, Fish et al. does not expressly recite the claimed computer system of claim 17, the stored program instructions further comprising:
program instructions to determine a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold;
responsive to determining the degree of compatibility between the planned usage and the safety rating is below the pre-defined threshold, program instructions to generate one or more recommended travel routes and vehicle usage instructions; and
program instructions to include the one or more recommended travel routes and vehicle usage instructions in the risk assessment report.
However, Fish et al. does teach determining a vehicle safety score based on driving and diagnostic data (“…the diagnostic app 326 analyzes the driving data and diagnostic data to determine if based on the driving data and diagnostic data whether the driver/vehicle is safe”, see P[0062]), and also teaches determining if a vehicle is likely or able to reach a destination based on driving and diagnostic data (see P[0062]), which renders obvious using driving and diagnostic data or a score/scores calculated from the driving/diagnostic data to determine “a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold”, such as by determining if a score indicates that a “match” between the vehicle and the destination is below a threshold that represents a score value below which a vehicle cannot reach a destination, where these would be trivial data comparison and calculation steps to a person having ordinary skill in the art before the effective filing date of the claimed invention in order to perform the same function of Fish et al. of simply determining what vehicles can reach a desired or planned destination.
Furthermore, Tatsumi (2020/0011689) teaches specifying paths according to an operational level (Tatsumi; see P[0052]), where an operational level may be based on driver data and vehicle data such as maintenance data (Tatsumi; see P[0045], also see P[0036]), therefore, to provide “recommended travel routes and vehicle usage instructions”, which may both be simply a displayed route, based on some “rating” being a particular value would be obvious in view of Tatsumi.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fish et al. with the teachings of Tatsumi, and for the stored program instructions to further be comprised of: program instructions to determine a degree of compatibility between the planned usage and the safety rating is below a pre-defined threshold; responsive to determining the degree of compatibility between the planned usage and the safety rating is below the pre-defined threshold, program instructions to generate one or more recommended travel routes and vehicle usage instructions; and program instructions to include the one or more recommended travel routes and vehicle usage instructions in the risk assessment report, as rendered obvious by Fish et al. and Tatsumi as explained above, in order to, for a user, provide for “specifying candidate paths and specifying a path corresponding to the operational level of the user” (Tatsumi; see P[0052]), where the “operational level here is determined based on the operational skill (driving skill) of the user, as well as the maintenance condition, fuel level, etc., of the vehicle” (Tatsumi; see P[0045]).



Claims 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (2017/0186324) in view of Duan et al. (2021/0149971) further in view of Chrzan et al. (2020/0051153).

Regarding Claim 5, Fish et al. does not expressly recite the claimed method of claim 1, further comprising:
receiving, by one or more computer processors, feedback from a user associated with using the first vehicle; and
storing, by the one or more computer processors, the feedback in association with the risk assessment report.
However, Chrzan et al. (2020/0051153) teaches using user feedback from users who actually used certain vehicles to score these vehicles for use in a vehicle ranking system (Chrzan et al.; see P[0022], also see P[0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fish et al. with the teachings of Chrzan et al., and to perform receiving, by one or more computer processors, feedback from a user associated with using the first vehicle; and storing, by the one or more computer processors, the feedback in association with the risk assessment report, as rendered obvious by Chrzan et al., in order to provide “improved techniques for ranking products such as vehicles relative to one another based on user feedback” (Chrzan et al.; see P[0002]).

Regarding Claim 14, Fish et al. does not expressly recite the claimed computer program product of claim 10, the stored program instructions further comprising:
program instructions to receive feedback from a user associated with using the first vehicle; and
program instructions to store the feedback in association with the risk assessment report.
However, Chrzan et al. (2020/0051153) teaches using user feedback from users who actually used certain vehicles to score these vehicles for use in a vehicle ranking system (Chrzan et al.; see P[0022], also see P[0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fish et al. with the teachings of Chrzan et al., and for the stored program instructions to further be comprised of: program instructions to receive feedback from a user associated with using the first vehicle; and program instructions to store the feedback in association with the risk assessment report, as rendered obvious by Chrzan et al., in order to provide “improved techniques for ranking products such as vehicles relative to one another based on user feedback” (Chrzan et al.; see P[0002]).

Regarding Claim 19, Fish et al. does not expressly recite the claimed computer system of claim 16, the stored program instructions further comprising:
program instructions to receive feedback from a user associated with using the first vehicle; and
program instructions to store the feedback in association with the risk assessment report.
However, Chrzan et al. (2020/0051153) teaches using user feedback from users who actually used certain vehicles to score these vehicles for use in a vehicle ranking system (Chrzan et al.; see P[0022], also see P[0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fish et al. with the teachings of Chrzan et al., and for the stored program instructions to further be comprised of: program instructions to receive feedback from a user associated with using the first vehicle; and program instructions to store the feedback in association with the risk assessment report, as rendered obvious by Chrzan et al., in order to provide “improved techniques for ranking products such as vehicles relative to one another based on user feedback” (Chrzan et al.; see P[0002]).



Claims 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (2017/0186324) in view of Duan et al. (2021/0149971) further in view of Dutta et al. (2020/0164886).

Regarding Claim 9, Fish et al. does not expressly recite the claimed method of claim 1, wherein the maintenance record and the usage history of a first vehicle are retrieved from a blockchain ledger system.
However, Dutta et al. (2020/0164886) teaches methods, systems, and devices for a cross-linked distributed ledger (Dutta et al.; see Abstract), and “systems, apparatuses, devices and methods for automatically recording vehicle and user data using blockchain technology” (Dutta et al.; see P[0001]), where each of one or more distributed ledgers may be represented on a blockchain, and a record on the one or more distributed ledgers may be represented as a block on the blockchain (Dutta et al.; see P[0019]), where data of maintenance and usage may be stored as data and retrieved (Dutta et al.; see P[0022], P[0028], P[0030], P[0034] and P[0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fish et al. with the teachings of Dutta et al., and wherein the maintenance record and the usage history of a first vehicle are retrieved from a blockchain ledger system, as rendered obvious by Dutta et al., in order to provide “a system, apparatus and/or method for a cross-linked distributed ledger to accurately and immutably collaborate, integrate, and permanently record transactions for the management and cross-referencing of records” (Dutta et al.; see P[0004]).

Regarding Claim 15, Fish et al. does not expressly recite the claimed computer program product of claim 10, wherein the maintenance record and the usage history of a first vehicle are retrieved from a blockchain ledger system.
However, Dutta et al. (2020/0164886) teaches methods, systems, and devices for a cross-linked distributed ledger (Dutta et al.; see Abstract), and “systems, apparatuses, devices and methods for automatically recording vehicle and user data using blockchain technology” (Dutta et al.; see P[0001]), where each of one or more distributed ledgers may be represented on a blockchain, and a record on the one or more distributed ledgers may be represented as a block on the blockchain (Dutta et al.; see P[0019]), where data of maintenance and usage may be stored as data and retrieved (Dutta et al.; see P[0022], P[0028], P[0030], P[0034] and P[0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fish et al. with the teachings of Dutta et al., and wherein the maintenance record and the usage history of a first vehicle are retrieved from a blockchain ledger system, as rendered obvious by Dutta et al., in order to provide “a system, apparatus and/or method for a cross-linked distributed ledger to accurately and immutably collaborate, integrate, and permanently record transactions for the management and cross-referencing of records” (Dutta et al.; see P[0004]).

Regarding Claim 20, Fish et al. does not expressly recite the claimed computer system of claim 16, wherein the maintenance record and the usage history of a first vehicle are retrieved from a blockchain ledger system.
However, Dutta et al. (2020/0164886) teaches methods, systems, and devices for a cross-linked distributed ledger (Dutta et al.; see Abstract), and “systems, apparatuses, devices and methods for automatically recording vehicle and user data using blockchain technology” (Dutta et al.; see P[0001]), where each of one or more distributed ledgers may be represented on a blockchain, and a record on the one or more distributed ledgers may be represented as a block on the blockchain (Dutta et al.; see P[0019]), where data of maintenance and usage may be stored as data and retrieved (Dutta et al.; see P[0022], P[0028], P[0030], P[0034] and P[0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fish et al. with the teachings of Dutta et al., and wherein the maintenance record and the usage history of a first vehicle are retrieved from a blockchain ledger system, as rendered obvious by Dutta et al., in order to provide “a system, apparatus and/or method for a cross-linked distributed ledger to accurately and immutably collaborate, integrate, and permanently record transactions for the management and cross-referencing of records” (Dutta et al.; see P[0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662